Citation Nr: 1309162	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left shoulder.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1988, from November 1990 to April 1991, and from February 2005 to May 2006.  He also completed multiple terms of reserve service. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO in Columbia, South Carolina granted service connection for degenerative arthritis of the lumbar spine and degenerative joint disease of the left shoulder and assigned 10 percent disability ratings for each, effective May 29, 2006.  The RO notified the Veteran of the rating decision by a January 2007 letter.  In March 2007, he filed a notice of disagreement (NOD).  Jurisdiction of the claims file transferred to the RO in Atlanta, Georgia.  A statement of the case (SOC) was issued in November 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.  The Atlanta RO issued a supplemental SOC in August 2009.

In January 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  During the January 2013 Board hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for degenerative joint disease of the left shoulder and degenerative arthritis of the lumbar spine with radiculopathy, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board's decision on the claim for a higher ratings for a left shoulder disability is set forth below.  The matter of entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with radiculopathy is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center in Washington, DC. VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Since the May 29, 2006 effective date of the award of service connection, the Veteran's degenerative joint disease of the left shoulder has been manifested by pain with some limitation of motion, to include flexion measured to between 110 and 180 degrees and abduction measured to between 90 and 100 degrees, with pain at 90 degrees, and findings of additional functional loss with repetition.

3.  The schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, rating for degenerative joint disease of the left shoulder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201, 5203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b) (1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, an August 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the initial claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

Post rating, the November 2008 SOC, as well as an August 2009 supplemental SOC, set forth the pertinent criteria for rating the disability (the timing and form of this notice suffices, in part, for Dingess/Hartman).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the report of a VA examination conducted in November 2006.  Also of record and considered in connection with the appeal are various statements provided by the Veteran as well as his hearing testimony.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system did not reveal any additional pertinent evidence.  The Board finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.  

Although the Board is, below, remanding the claim of entitlement to an increased disability rating for degenerative arthritis of the lumbar spine in part for additional records, those records are either not pertinent to, or would have no effect on, the claim herein decided.  The evidence of record, to include the Veteran's own testimony, reflects that the left shoulder disability has either remained stable or improved.  Further, he has not informed VA of any outstanding treatment records pertinent to the shoulder disability.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate development action and that no further action in this regard is warranted.  

As mentioned, the Veteran was afforded a VA examination in November 2006.  Although the resulting examination report does not explicitly state that the claims file was reviewed, the Board finds that the VA examination results are adequate to decide the issue as it is predicated on interview with the Veteran and evaluation of the severity of his left shoulder disability.  Although the examination was conducted more than six years ago, the evidence does not suggest any worsening of the disability and the Veteran specifically stated at the 2013 hearing that his left shoulder had "stayed about the same" since that examination.  The Board also observes that the Veteran's left shoulder was evaluated by a VA orthopedic surgeon in January and September 2007 and there is no indication that the report of the 2006 examination, in tandem with reports of other evaluations and other pertinent evidence of record, is insufficient to evaluate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c) (4).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of this matter, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The rating for the Veteran's left shoulder degenerative joint disease has been assigned under 38 C.F.R. § 4.87, Diagnostic Codes 5010-5203.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Code to identify the basis for the evaluation assigned.  Here, Code 5010 is applicable to disabilities resulting from arthritis due to trauma.  Diagnostic Code 5203, pertinent to impairment of the clavicle or scapula, has been used as the joint-specific code.

Under Diagnostic Code 5203, for the major or minor extremity, malunion of the clavicle or scapula, and nonunion without loose movement, warrants a 10 percent rating.  Dislocation, or nonunion with loose movement, warrants a 20 percent rating for the major or minor extremity.  As the Veteran is right-handed, his left shoulder disability affects his minor extremity.  Diagnostic Code 5203 alternatively provides that the disability may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5010 instructs that traumatic arthritis should be rated as degenerative arthritis under Diagnostic Code 5003, which, in turn, provides that degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion of the arm is evaluated under Diagnostic Code 5201, which provides for the following ratings for the minor extremity:  20 percent for motion limited to shoulder level or midway between the side and shoulder, and 30 percent for motion limited to 25 degrees from the side

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Veteran's service treatment records reflect that, in November 2005, he complained of pain in his lower back and left shoulder as the result of falling from a vehicle after attempting, unsuccessfully, to break his fall by grabbing a ladder with his left hand.  He had full range of motion at the time and was diagnosed with a musculoskeletal strain.  In a statement that VA received in July 2006, the Veteran reported that he had experienced pain in his left shoulder since the in-service fall.  

He was afforded a VA examination in November 2006.  The examiner noted that the Veteran reported experiencing weakness, loss of strength due to pain, stiffness, heat, giving way, and a lack of endurance in the left shoulder.  The Veteran informed the examiner that the pain was constant and exacerbated by physical activity, but was not incapacitating.  On examination, the Veteran did not appear to be in acute distress.  The examiner noted that he was right-hand dominant.  The left shoulder showed signs of tenderness.  Range of motion testing revealed flexion to 110 degrees, with pain at 90, and abduction of 100 degrees with pain at 90.  External rotation was to 45 degrees, with pain, and internal rotation was to 90 degrees, with pain.  The examiner noted that, after repetitive use, the Veteran's movement was additionally limited due to the observed pain, as well as fatigue, weakness, and lack of endurance.  X-ray of the left shoulder revealed degenerative arthritic changes.  The examiner diagnosed degenerative joint disease of the left shoulder.

In January 2007, the Veteran's complaints of pain in the left shoulder were assessed by a VA orthopedic surgeon.  The treatment note reveals that the Veteran reported being bothered by left shoulder pain to the extent his sleep was disturbed.  On physical examination, the Veteran's left shoulder range of motion was measured at 180 degrees of flexion (a 70 degree improvement over the measurement on VA examination in November 2006) and abduction of "well above 90 degrees."  The examiner observed tenderness over the long head of the biceps tendon.  X-ray revealed degenerative changes at the acromioclavicular joint and MRI showed a small tear at the superior labrum.  The surgeon opined that the Veteran's symptoms were caused by mild impingement resulting from the degenerative arthritis as well as the hook-like shape of the portion of his scapula known as the acromion process.  A steroid injection was given and the Veteran was advised to return for follow-up in several months.  The surgeon noted that he may or may not need future surgery for the small tear at the superior labrum.

The Veteran returned to VA for additional orthopedic evaluation in September 2007 as the result of recent right (italics added for emphasis) shoulder injury.  The evaluating physician noted that the Veteran's left shoulder pain had been prior treated with subacromial steroid injection that was very effective.  The Veteran reported that "currently he had no problems with the left shoulder."  An October 2008 VA orthopedic treatment note states that the Veteran was experiencing chronic right shoulder problems; the left shoulder was not mentioned or evaluated.

In August 2010, the Veteran wrote to VA about his service-connected disabilities.  He stated that his range of motion varied on a daily basis and was affected by the weather.  In March 2011, he underwent private mental health assessment.  He informed the psychologist that, after service, his medical problems consisted of high blood pressure and high cholesterol.  He stated that he had been employed since 2006 and had not experienced any time off from work as the result of disability.  The psychologist noted that he had, based on his reports during the interview, no problems with his physical health.

During the January 2013 Board hearing, he reported experiencing left shoulder pain with a pain severity of five (5) on a 10 scale.  He stated that, in order to decrease flare-ups, he guards his left shoulder "a lot" and favors use of his right shoulder.  The Veteran testified that his shoulder disability had "stayed about the same" in terms of severity and that he was "not concerned too much" with his left shoulder.  He also stated that his only treatment for the left shoulder was steroid shots, which left him with a "false sense of security" as they took away his pain.

Considering the pertinent evidence in light of the applicable rating criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, when the left shoulder disability is rated on the basis of limitation of motion, a 20 percent rating is warranted from the May 29, 2006 effective date of the award of service connection. 

The Board initially observes that, under Diagnostic Code 5203 (the Code currently used as the basis for rating of the Veteran's left shoulder disability), the next higher and maximum 20 percent disability rating is assignable for dislocation or nonunion, with loose movement, of the clavicle or scapula.  Although the Veteran has a hook-shaped acromion process of the scapula, he has not experienced dislocation or nonunion.  As such, a 20 percent rating under this diagnostic code is not assignable.  

With regard to limitation of motion, the evidence reflects that the Veteran's service-connected left shoulder disability has been manifested by range of motion measured as flexion to between 110 degrees and 180 degrees, occasionally limited by pain to 90 degrees, as well as abduction to at least 90 degrees (shoulder level) with pain.  The Veteran has reported that his shoulder range of motion can vary and that his disability is aggravated by physical activity.  He has endorsed symptoms such as pain, stiffness, weakness, fatigue, and locking with frequent flare-ups.  During the 2006 examination, he was noted to experience pain at 90 degrees of flexion.  

As noted, under Diagnostic Code 5201, the next higher, 20 percent disability rating is assignable for motion limited to either midway between the side and the shoulder level or (italics added for emphasis) is at shoulder level.  The Veteran's abduction has never actually been measured as limited to at or below shoulder level (90 degrees).  As indicated, however, the 2006 VA examiner noted that the Veteran began to experience pain at 90 degrees on flexion, and indicated that his motion was additionally limited by pain.  Thus, considering the 2006 findings and the Veteran's assertions in light of the provisions of sections .40, 4.45, and DeLuca, and resolving all reasonable doubt in the Veteran's favor, the Board finds that pain functionally limits his left shoulder motion to 90 degrees, warranting a 20 percent disability rating under Code 5201.  

The Board acknowledges that some evidence dated after the 2006 examination suggests that the Veteran's left shoulder disability may have improved.  Specifically, he has reported that steroid injections were effective in eliminating his pain, in January 2007 his abduction was "well above 90 degrees" without mention of pain, and in September 2007 he informed a VA physician that he had no problems with the left shoulder.  However, he testified that he has ceased getting steroid injections, and the record reflects that his disability is aggravated by activity and the Veteran's lay statements and hearing testimony indicate that he favors use of his right shoulder so as not to aggravate the left.  In other words, as the disability still results in pain and limited motion, but he has, as much as possible, ceased using it to the extent that pain occurs (shoulder level).  As such, the Board finds that the 20 percent rating is appropriate throughout the period under consideration.

However, the Board finds that no higher rating is assignable under Diagnostic Code 5201.  The evidence simply does not indicate that, at any point since effective date of the award of service connection, the Veteran's left shoulder disability has been shown to be any more disabling than as represented by the assigned 20 percent rating.  Even with pain and repetitive motion, his arm has never been observed to be limited to midway between side and shoulder level or to 25 degrees from his side. 

The Board also finds that no higher rating is assignable under any other diagnostic code for evaluating musculoskeletal impairment of the shoulder.  There is no evidence of any ankylosis warranting consideration under Diagnostic Code 5200 and, regardless, as the Veteran's abduction exceeds 60 degrees, he would not meet the criteria for a rating in excess of 20 percent under that code.  Moreover, Diagnostic Code 5202 is only applicable to impairment of the humerus, which is not shown here.  See 38 C.F.R. 4.71a. 

The disability is also not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.  Although the Veteran has been diagnosed with a small tear at the superior labrum of the biceps tendon, the VA examiner opined that his disability results from the shape of his acromion process and his degenerative arthritis.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b) (1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5) (c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular rating criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The Veteran has degenerative changes that result in pain and decreased range of motion.  His  decreased functionality resulting from pain and loss of range of motion have been accounted for in the assigned rating, consistent with the applicable rating criteria and other provisions of the rating schedule.  The rating schedule fully contemplates the symptomatology described by the Veteran and shown on objective examination, and provides for higher ratings for more significant or other impairment.

Thus, the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component or a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, the evidence reflects that the Veteran is employed, and there is no contention or suggestion that he is effectively rendered unemployable due to his left shoulder disability.  As such, the Board need not addressed the matter of the Veteran 's entitlement to a TDIU due to the left shoulder in the context of the current claim for increase.

For all the foregoing reasons, the Board finds that a 20 percent but no higher rating for service-connected degenerative joint disease of the left shoulder are met from the May 29, 2006 effective date of the award of service connection.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding the 20 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A 20 percent rating for degenerative joint disease of the left shoulder is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for higher rating for disability characterized as degenerative arthritis of the lumbar spine with radiculopathy is warranted.
 
The Board notes that the Veteran was last afforded a VA examination of the lumbar spine in November 2006.  Review of the November 2006 examination report does not reflect whether or not the examiner was able to review the claims file prior to issuing the report.  Further, as noted by the Veteran in his March 2007 NOD, the examiner did not have knowledge of subsequent (November 30, 2006) MRI findings pertinent to the back; the Board notes that these findings reflect disc impairment, which raises a question as to the appropriate characterization, and rating, of the service-connected lumbar spine disability.  The Veteran also has specifically contended that his back disability has worsened.  

Pursuant to 38 C.F.R. § 3.327(a) (2012), examinations will be requested whenever VA determines that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159 (2012).  Because the evidence currently of record appears inadequate to resolve the claim for a higher rating for the service-connected lumbar spine back disability, further examination of the Veteran is warranted.  

Hence, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate medical provider, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date(s) and time(s) of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain all pertinent, outstanding records.

The record indicates that reserve service records are outstanding.  Although the Veteran indicated on his July 2006 claims form that he was not currently a reservist, he informed a VA physician in January 2007 that he was "in the reserve" and a waiver notice (VA Form 21-8951) reflects that he completed 12 days of training in 2007.  However, no service records dated after the Veteran's separation from active duty service (May 2006) appear in the claims file.  Because any records of treatment or examination during his reserve service may be pertinent to the matter remaining on appeal, the RO should make efforts obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities. 

As regards current treatment, the record reflects that there are outstanding VA medical records which may be pertinent to the claim.  Specifically, the Veteran testified in January 2013 that he receives treatment for his back from VA, but the last VA treatment notes associated with the claims file were generated on August 10, 2009, more than three (3) years ago.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO obtain from VA's Tennessee Valley Healthcare System all outstanding records of relevant VA evaluation and/or treatment of the Veteran since August 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The evidence of record also indicates that there are outstanding private medical records which may be pertinent to the claim on appeal.  A chiropractor, Dr. Jeff Appelbaum, wrote to VA in September 2006 letter and advised that he provides intermittent treatment for the Veteran's lower back pain.  In January 2013, the Veteran testified as to additional medical advice from Dr. Appelbaum and submitted what appears to be a private assessment of the functional impact of his back pain.  To the extent possible, any outstanding private records should be obtained.

Therefore, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b) (1) (West 2002); but see 38 U.S.C.A. § 5103(b) (3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding records from Dr. Jeff Appelbaum at Summerville Chiropractic.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claims should include consideration of whether recharacterization of the service-connected disability is warranted, as well as whether staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1. The RO should take appropriate efforts to independently determine whether any reserve service records remain outstanding.  The RO's efforts should include, but need not be limited to, inquiry to the U.S. Army Human Resources Command in an attempt to retrieve any available records or to confirm their loss or destruction.

In requesting this information, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Any follow-up actions indicated should be accomplished, and all records and/or responses received should be associated with the claims file.  

If the RO concludes that the records sought do not exist or that further efforts to obtain these records would be futile, there must be a formal finding and the RO should follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying veterans of the unavailability of evidence sought in conjunction with an appeal.

2.  Obtain from VA's Tennessee Valley Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since August 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, records from Dr. Jeff Appelbaum of Summerville Chiropractic.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate medical professional, at a VA medical facility. 

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should identify all chronic neurological manifestations of the service-connected lumbar spine disability.  For each identified manifestation (to include radiculopathy), the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Given the MRI results of record, the examiner should determine whether disc disease represents a progression of, or a more appropriate characterization for, the Veteran's service-connected lumbar spine disability.  

If so, considering all orthopedic and neurological findings, the examiner render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months:  (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Finally, the examiner should indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected lumbar spine disability since the May29, 2006 effective date of the award of service connection.  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.

The examiner should set forth all examination findings and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy (ies) of any notices of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for higher rating for lumbar spine disability in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above), is appropriate).  Also address whether recharacterization of the disability is warranted. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


